Citation Nr: 0838867	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1944 to 
July 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

By an April 2008 Board remand, the RO was instructed to 
obtain a VA nexus opinion regarding the nature and etiology 
of the veteran's low back disorder.  In a June 2008 VA spine 
examination, the examiner reported that she would have to 
"resort to mere speculation as to whether any low back 
disorder found is related to this veteran's military service 
because there are no medical records for review.  RO 
compliance with a remand is not discretionary and where the 
RO fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In June 2000 private medical records, the diagnosis was acute 
lumbosacral strain and the examiner noted that the veteran 
had previously experienced minor discomfort in his back.  In 
the June 2008 VA spine examination, the diagnosis was 
degenerative joint disease of the lumbo-sacral spine at L3-
L4-L5-S1.

According to the veteran's December 2002 statement, he 
injured his back during service while manually hauling 
ammunition and other supplies during World War II.  In a 
December 2002 statement, the veteran stated that he 
experienced low back pain off and on since his discharge from 
service and that it limited his "ability to do certain 
things."  In a June 2008 statement, the veteran stated that 
he had to jump off 


of a fifteen-foot dry creek bed to avoid capture while 
wearing full military equipment.  

The veteran's service personnel records indicate combat 
service; therefore, the Board finds that his statements are 
satisfactory lay evidence of inservice incurrence of injury.  
38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts as satisfactory lay evidence of service 
incurrence if consistent with service circumstances or 
conditions).

In this case, as the veteran's statements are satisfactory 
lay evidence of inservice incurrence of injury and there is 
medical evidence of a current low back disorder, an addendum 
to the June 2008 VA examination must be prepared to provide 
the requested opinion by the nurse practitioner that 
conducted the examination.  If the nurse practitioner is 
unable to provide this addendum, the claims file must be 
forwarded to the appropriate physician to determine the 
etiology of the veteran's current low back disorder.

Accordingly, the case is remanded for the following action:

1.	The RO must obtain an opinion from the 
examiner that conducted the June 2008 
VA examination as to whether any low 
back disorder found is related to the 
veteran's period of military service, 
or to any incident therein.  The 
examiner must consider the veteran's 
statements regarding inservice injury 
as true and satisfactory evidence of 
the incidents while in service and must 
consider these statements in 
conjunction with the post service 
medical evidence of record in rendering 
an opinion.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.  

If the examiner is unavailable or unable 
to supply the requested addendum, an 
appropriate VA physician must be provided 
the claims folder and a copy of this 
remand, and instructed to provide 
responses to the questions posed, all as 
directed above.

2.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

3.	The opinion or examination report must 
be reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the opinion or 
report is deficient in any manner, the 
RO must implement corrective 
procedures.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 86 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (8) (2008).

